Case 4:19-cv-01290-YGR Document 85-12 Filed 07/09/19 Page 1 of 3




                     EXHIBIT L
                Case 4:19-cv-01290-YGR Document 85-12 Filed 07/09/19 Page 2 of 3



                                    TUSTIN EDUCATORS
                                    A S S O C I A T I O N
       April 4, 2019


       Via e-mail and U.S. Mail



       Scott J. Carpenter



               Re:     Tustin Educators Association (TEA)
                       Membership Resignation and Dues Deduction Authorization Revocation

       Dear Mr. Carpenter,


               We write to reconfirm that you resigned your membership by letter dated November 1 ,
       2018, and that CTA honored your resignation. In a November 8, 2018 reply letter, you were
       notified that you are no longer a member of TEA, or of our state and national affiliates, CTA and
       NEA.

               We also write to provide notice of TEA’S processing of your November 1, 2018 request
       to revoke your dues deduction authorization . As TEA discussed with you at that time, you
       committed to continuing dues deduction for an annual period when you voluntarily signed a dues
       commitment card with TEA/CTA/NEA on September 26, 2018. A copy is attached. This dues
       agreement sets forth your personal commitment to join your colleagues in supporting the work of
       your union on behalf of all bargaining unit members, regardless of union membership status. In
       the agreement, you committed to pay dues for at least a one-year period, which commitment can
       be revoked “by sending written notice to CTA Membership Services not less than thirty (30 )
       days and not more than sixty (60) days before the annual anniversary date of this agreement ; my
       employment with the employer ends; or as otherwise required by law.” Based on these terms, we
       properly continued to deduct dues from November 2018 until the present.

               Since you signed the agreement on September 26, 2018, your 30-day dues authorization
       revocation window period begins on July 30, 2019 ( 60 days before your annual membership
       anniversary date). At this time, we will accept your allegations in your recent court complaint,
       received by TEA on March 26, 2019, as a written revocation of your dues deduction
       authorization. Your revocation of dues authorization shall be effective July 30, 2019, the first
       date of your window period, and therefore you will no longer pay dues in the payroll processing
       cycle immediately following the effective date.




TEA
 CTA
             4940 Irvine Boulevard, Suite 205   Irvine, CA 92620-7916   714-505-6365   Fax 714- 505-6370   www.TustinEA.org
        Case 4:19-cv-01290-YGR Document 85-12 Filed 07/09/19 Page 3 of 3
April 4, 2019
Scott J. Carpenter
Page 2




        Please feel free to contact me with any further questions. 1 am truly sorry that you have
resigned your membership in the Association. I believe that we are best able to improve student
learning conditions and our working conditions by uniting as educators and exercising our rights
to act collectively.


Sincerely,



President, Tustin EA

cc:    Laurie Atkinson, CTA Regional UniServ Staff

Enclosure: Membership Card
